Citation Nr: 1420502	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing in October 2012.  A transcript is included in the record.  

The Board notes that a December 2010 rating decision denies the Veteran's claims for entitlement to service connection for tinnitus and bilateral hearing loss due to lack of new and material evidence.  However, the Veteran's notice of disagreement (NOD) was received within one year of the rating decision on appeal, meaning that the issue of new and material evidence is not raised by the record.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  The Veteran began experiencing tinnitus in service and it has continued to the present.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Law and Regulation

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Service connection for certain diseases, including organic diseases of the nervous system such as tinnitus, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Facts and Analysis

As the Veteran's military occupational specialty (MOS) of construction foreman, his parachute badge, and his wartime service in Vietnam are consistent with exposure to loud machinery, planes, and weapons, acoustic trauma is conceded.  

The Veteran testified that he first noticed ringing or buzzing in his ears when he left Vietnam.  In particular, he noted an incident where he fired a rocket propelled grenade as the point at which his tinnitus began.  He has stated that his tinnitus has been ongoing since that time.  The Veteran, as a lay person, is competent to report symptoms of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Board acknowledges that the Veteran's service treatment records (STRs) contain two reports of medical history.  In the first, dated January 1969, just before induction, the Veteran denied trouble with his ears.  The Veteran also denies ear trouble in the second report of medical history, which is undated.  Giving the Veteran the benefit of the doubt, this undated denial is not necessarily inconsistent with the Veteran's statement that he has suffered from tinnitus since the incident with a rocket propelled grenade in Vietnam, as the report may have been created before that incident.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Because the Board finds the Veteran's account of experiencing tinnitus since his service in Vietnam to be credible, the Board finds that the Veteran's tinnitus was incurred in service.  Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A § 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

In the November 2010 VA examination, the examiner opined that the Veteran's hearing loss was not caused by or a result of his service because he had normal hearing when he entered and exited service, and once the Veteran was away from military noise, his hearing would not have gotten worse in the future due to that military noise.  The examiner did not address the fact that, although the Veteran's hearing upon exit was within normal limits, it did demonstrate a downward shift in at least one range.  At his induction examination, the Veteran's puretone threshold at 4000 Hertz was found to be 5 decibels in the right ear and 10 decibels in the left ear.  Upon exit, the Veteran's threshold at 4000 Hertz was 15 decibels in the right ear and 20 decibels in the left ear, resulting in a 10 decibel downward shift in both ears.  Although the Board has received a private audiological opinion dated December 2009, that private audiologist did not review the Veteran's case file, specifically his in-service hearing test results, and so the opinion has limited probative value.  In addition, the opinion states that noise exposure in service "could" have caused the Veteran's hearing loss, which is too speculative to carry substantial probative weight.  Therefore, a new opinion should be obtained upon remand.  

The claims folder must also be updated to include the VA treatment records compiled since August 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Veteran from the VA Medical Center in Dayton, Ohio and all associated outpatient clinics dated from August 2011 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2. Thereafter, forward the Veteran's entire claims file to the November 2010 examiner, or an appropriate substitute clinician, for an addendum opinion.  If additional clinical examination of the Veteran is required to provide the below requested opinions, such examination should be scheduled.  

Following a review of the claims file, including this remand, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss is related to active duty service.  The examiner must specifically address the downward shift at 4000 Hertz between the hearing tests administered at entrance and at exit from service.

When offering this opinion, the examiner should consider the veteran's statements regarding noise exposure in service.

The examiner must provide a complete rationale for every opinion offered.  
3. After the completion of the above development, readjudicate the issue on appeal.  If the benefit remains denied, provide the Veteran with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


